Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-18 and 20-34 are pending and rejected. Claims 19 and 35 are withdrawn as being drawn to non-elected inventions.

Election/Restrictions
Claims 19 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/11/2021.
Applicant's election with traverse of Group I, claims 1-18 and 20-34 in the reply filed on 10/11/2021 is acknowledged.  The traversal is on the ground(s) that the apparatuses are configured to perform the method of claims 1 and 20 such that they are required to be configured to practice the same methods of the invention.  This is not found persuasive because while the apparatuses are required to be configured to perform the same methods as claims 1 and 20, an apparatus configured to perform such methods is also capable of performing other processes, i.e. other deposition processes or a plasma only process with no deposition and there is a search burden associated with the different search strategies associated with the inventions.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-11, 14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chun, KR 20140005470 A.
	The following citations for Chun, KR 20140005470 A are in reference to the machine translation provided by Google Patents.
	Regarding claim 1, Chun teaches a method of forming graphene (abstract), the method comprising: 
providing, in a reaction chamber, a non-catalyst substrate at least partially including a material that does not catalyze growth of graphene (where graphene is formed on the substrate in a reaction chamber or CVD chamber, pg. 2, and where the graphene is grown on a substrate without a catalyst, abstract, pg. 2, and pg. 3, indicating there is no catalyst on the substrate); and 
directly growing graphene on a surface of the non-catalyst substrate based on injecting a reaction gas into the reaction chamber, the reaction gas including a carbon one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Regarding claims 4, 6, and 7, Chun teaches the limitations of instant claim 1. Chun further teaches that the non-catalyst substrate may be a semiconductor or non-conductive substrate such as Si, GaAs, GaN, silica, quartz, glass, sapphire, and mica (pg. 3). They teach that the substrate may contain a polymer such as polyimide, PEEK, PES< PEI, PC, PEN, or PET (pg. 3). Therefore, the non-catalyst substrate is selected from materials including a Group IV semiconductor material, a semiconductor compound, or an insulating material as well as a combination of two elements selected from the list of claim 6, i.e. GaN or GaAs. Further, the non-catalytic substrate includes an oxide (silica, quartz, sapphire, glass) or a nitride (GaN).
Regarding claims 8-10, Chun teaches the limitations of instant claim 1. They further teach that the carbon source or process gas is selected from the group including propane, butane, hexane, cyclohexane, benzene, and toluene (pg. 3-4). As indicated by Fig. 2 of the instant specification, benzene and toluene are liquids at room temperature, indicating that Chun teaches using a hydrocarbon carbon source that is in a liquid state at room temperature. Further, since Chun teaches carbon sources that meet the requirements of claim 10, the carbon sources are also understood to meet the requirements of claim 9, i.e. including one or more aromatic molecular rings (benzene, toluene), including three or more aliphatic carbon bonds (propane, butane, hexane, cyclohexane). 
Regarding claim 11, Chun teaches the limitations of instant claim 1. They further teach that the reaction or process gas further includes an inert gas such as He or Ar or it may include hydrogen (H2), i.e. a reducing gas, as indicated by paragraph 0073 of the instant specification (pg. 3). 
Regarding claims 14, 16, and 17, Chun teaches the limitations of instant claim 1. They further teach performing a pre-treatment on the surface of the non-catalyst substrate by supplying or injecting an oxidizing gas into the chamber, i.e. the reaction or CVD chamber used for the formation of graphene (pg. 2 and pg. 3). They teach that the oxidizing gas may be chlorine or fluorine (pg. 2 and pg. 3). Therefore, Chun teaches supplying pre-treatment gases meeting the requirements of claim 17 to the reaction chamber for pre-treatment of the substrate.

	

Claims 1, 4, 6-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong, US 2013/0130011 A1.
Regarding claim 1, Hong teaches a method of forming graphene (abstract), the method comprising: 
providing, in a reaction chamber, a non-catalyst substrate at least partially including a material that does not catalyze growth of graphene (loading a substrate into an ICP-CVD chamber to form graphene, 0011 and 0031, where the substrate does not include a catalyst, 0008); and 
directly growing graphene on a surface of the non-catalyst substrate based on injecting a reaction gas into the reaction chamber, the reaction gas including a carbon source having an ionization energy equal to or less than about 10.6 eV in a plasma-enhanced chemical vapor deposition (PECVD) process (where graphene is grown onto the substrate, i.e. the non-catalyst substrate, by plasma chemical vapor deposition by supplying or injecting a process gas onto the substrate, where the process gas is selected from the group including propane, butane, hexane, cyclohexane, benzene, and toluene, 0031-0032 and 0043, where these carbon sources meet the requirements of instant claim 10 and are indicated has having an ionization energy of about 10.6 eV or less by paragraph 0055 of the instant specification such that the carbon sources taught by Hong include those having an ionization energy equal to or less than 10.6 eV). Therefore, Hong provides the process of claim 1, including using carbon sources having an ionization energy within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Regarding claim 4 and 6-7, Hong teaches the limitations of instant claim 1. They further teach that the substrate may include an oxide, a nitride, and combinations thereof, where examples include SiO2, Si3N4, AlN, BN, Al2O3, etc. (0041). Therefore, the substrate includes semiconductor compounds (Si3N4, AlN, etc.) and insulating compounds (SiO2, etc.) as well as materials meeting the requirements of claims 6 and 7.
Regarding claims 8-10, Hong teaches the limitations of instant claim 1. They further teach that the carbon source or process gas is selected from the group including propane, butane, hexane, cyclohexane, benzene, and toluene (0043). As indicated by Fig. 2 of the instant specification, benzene and toluene are liquids at room temperature, indicating that Hong teaches using a hydrocarbon carbon source that is in a liquid state at room temperature. Further, since Hong teaches carbon sources that meet the requirements of claim 10, the carbon sources are also understood to meet the requirements of claim 9, i.e. including one or more aromatic molecular rings (benzene, toluene), including three or more aliphatic carbon bonds (propane, butane, hexane, cyclohexane). 
Regarding claim 11, Hong teaches the limitations of instant claim 1. They further teach that the reaction gas may include the carbon source together with an inert gas such as helium and argon or a gas such as hydrogen, i.e. a reducing gas (0043), as indicated by paragraph 0073 of the instant specification.
Regarding claim 13, Hong teaches the limitations of instant claim 1. They further teach that the pressure ranges from about 5 mTorr to about 100 mTorr during the reaction to deposit graphene (0034), such that the pressure will be within the one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2, 15, 20, 23, 25, and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Chun, KR 20140005470 A.
	The following citations for Chun, KR 20140005470 A are in reference to the machine translation provided by Google Patents.
	Regarding claim 2, Chun teaches the limitations of instant claim 1, as discussed in the USC 102(a)(1) rejection above. Chun further teaches that the temperature in the chamber ranges from 100-600°C, where pretreatment of the substrate and formation of the graphene layer are performed in the same chamber, suggesting that the processing temperature during formation of graphene will range from 100-600°C (pg. 2 and pg. 4). Therefore, Chun suggests growing the graphene at a processing temperature overlapping the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claim 15, Chun teaches the limitations of instant claim 14 as discussed in the USC 102(a)(1) rejection above. They teach that the oxidizing gas used in the pre-treatment process may be chlorine or fluorine (pg. 2 and pg. 3). Therefore, since Chun teaches supplying pre-treatment gases meeting the requirements of claims 17 and 22 to the reaction chamber for pre-treatment of the substrate (where as noted above for claims 4, 6, and 7, Chun teaches using the claimed substrate materials), the process is also expected to result in forming at least one of charges or activation sites that induce adsorption of active carbon radicals on the surface of the non-catalyst substrate. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
Regarding claims 20, 25, 27, and 28, as discussed above for claims 1, 14, and 15, Chun provides a method of forming graphene comprising pre-treating a surface of a non-catalyst substrate at least partially including a material that does not catalyze growth of graphene where the pre-treating gas includes chlorine or fluorine, as required by claim 22 (pg. 2 and pg. 3), and directly growing graphene on the pre-treated surface of the non-catalyst substrate based on injecting a reaction gas into a reaction chamber in which the non-catalyst substrate is provided, the reaction gas including a carbon source such as propane, butane, hexane, cyclohexane, benzene, and toluene using a PECVD process (abstract and pg. 2-4), where these carbon sources meet the requirements of instant claim 31 and are indicated as having an ionization energy of about 10.6 eV or less 
Chun further teaches that the non-catalyst substrate may be a semiconductor or non-conductive substrate such as Si, GaAs, GaN, silica, quartz, glass, sapphire, and mica (pg. 3). They teach that the substrate may contain a polymer such as polyimide, PEEK, PES< PEI, PC, PEN, or PET (pg. 3). Therefore, the non-catalyst substrate is selected from materials including a Group IV semiconductor material, a semiconductor compound, or an insulating material as well as a combination of two elements selected from the list of claim 6, i.e. GaN or GaAs. Further, the non-catalytic substrate includes an oxide (silica, quartz, sapphire, glass) or a nitride (GaN). Therefore, the substrates of Chun meet the requirements of claims 25, 27, and 28.
Therefore, since Chun teaches supplying pre-treatment gases meeting the requirements of claim 22 to the reaction chamber for pre-treatment of the substrate (where Chun teaches using the claimed substrate materials for claims 25, 27, and 28), the process is also expected to result in forming at least one of charges or activation sites that induce adsorption of active carbon radicals on the surface of the non-catalyst substrate. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
Regarding claim 23, Chun suggests the process of instant claim 20. Chun further teaches that the temperature in the chamber ranges from 100-600°C, where pretreatment of the substrate and formation of the graphene layer are performed in the prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claims 29-31, Chun suggests the limitations of instant claim 20. They further teach that the carbon source or process gas is selected from the group including propane, butane, hexane, cyclohexane, benzene, and toluene (pg. 3-4). As indicated by Fig. 2 of the instant specification, benzene and toluene are liquids at room temperature, indicating that Chun teaches using a hydrocarbon carbon source that is in a liquid state at room temperature. Further, since Chun teaches carbon sources that meet the requirements of claim 31, the carbon sources are also understood to meet the requirements of claim 30, i.e. including one or more aromatic molecular rings (benzene, toluene), including three or more aliphatic carbon bonds (propane, butane, hexane, cyclohexane). 
Regarding claim 32, Chun suggests the limitations of instant claim 20. They further teach that the reaction or process gas further includes an inert gas such as He or Ar or it may include hydrogen (H2), i.e. a reducing gas, as indicated by paragraph 0073 of the instant specification (pg. 3). 


Claims 3 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chun as applied to claims 1 and 20 above, and further in view of Boyd, US 2015/0079342 A1.
	Regarding claims 3 and 24, Chun teaches the limitations of instant claim 1, as discussed above in the 35 USC 102(a)(1) rejection above and suggests the limitations of instant claim 20. Chun teaches using carbon source gases such as toluene, hexane, and propane (pg. 3).
	They do not teach the method of generating the plasma.
	Boyd teaches a method for forming graphene on a substrate by PECVD (abstract and 0007). They teach using a microwave plasma generator to generate a microwave plasma for forming graphene at low temperatures (0040 and 0052). They teach that the carbon source can include gases such as toluene, hexane, and propane (0051). Therefore, Boyd teaches depositing graphene by PECVD using a microwave plasma generator and gases taught by Chun. 
	From the teachings of Boyd, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Chun to have uses a microwave plasma generator for depositing graphene by PECVD because Boyd indicates that a microwave generator can be used for PECVD of graphene using the same gases as Chun such that it will be expected to provide a suitable plasma generator for the successful PECVD of the graphene film.

Claims 5 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chun as applied to claims 4 and 25 above, and further in view of Baldwin, US 2016/0218184 A1.
	Regarding claims 5 and 26, Chun teaches the limitations of instant claim 4, as discussed above in the 35 USC 102(a)(1) rejection above and suggests the limitations of instant claim 25, where they teach that the non-catalyst substrate may be a semiconductor or non-conductive substrate such as Si, GaAs, GaN, silica, quartz, glass, sapphire, and mica (pg. 3).
	They do not teach that the substrate is doped.
	Baldwin teaches growing graphene films on a SiO2/Si substrate by CVD and exposing the graphene film to hydrogen plasma for hydrogenation of the graphene so as to tune the bandgap (abstract). They teach that the graphene film was prepared on a SiO2/Si (n-type arsenic doped) substrate followed by the deposition of Cr/Au contact electrodes followed by hydrogenation of the graphene film for forming a graphene device (0012 and 0032). 
	From the teachings of Baldwin, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Chun to have deposited the graphene layer on a SiO2/Si (arsenic doped) substrate because Baldwin teaches that such a substrate is desirable for forming a graphene device and Chun indicates that Si and silica are suitable substrates such that a SiO2/Si (arsenic doped) substrate would also be expected to be a suitable substrate since Baldwin indicates graphene can be deposited on the substrate by CVD and because it will be chemically similar to Si and silica. Therefore, in the process of Chun in view of Baldwin, the substrate will include a dopant. 

Claims 12 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Chun as applied to claims 1 and 20 above, and further in view of Xu, US 2010/0006812 A1.
	Regarding claims 12 and 33, Chun teaches the limitations of instant claim 1, as discussed above in the 35 USC 102(a)(1) rejection above and suggests the limitations of instant claim 20.
	They do not teach the crystal size of the graphene layer.
	Xu teaches memory devices that include a carbon-based resistivity-switchable material (abstract). They teach that the substrates on which the C-based films are formed include SiOx or other dielectrics or Si (0074). They teach forming a diode which may be a semiconductor material such as Si, Ge, SiGe, etc. on the substrate with an optional silicide region and then a C-based film is formed on the diode (0085 and Fig. 5). Therefore, the carbon-based layer is formed on a semiconductor or non-catalytic layer. They teach that the carbon-based switchable material may comprise nanometer-sized or larger regions of crystalline graphene referred to as graphitic nanocrystallites (0023). They teach that the carbon-based layer may be a graphene material (0024). They teach depositing graphene by PECVD as it has benefits including reduced thermal budget, broad process windows, adjustable programming voltages and currents, and tailored interfaces (0027). They teach that various processing parameters can be modulated for controlling the graphitic nanocrystallite size (0033-0040 and 0043-0044). They teaches that the broad range for crystallinity size is greater than 1 nm and the narrow range is 2-10 nm (Table 1). They teach that the precursor compound for depositing the carbon layer may include propane, butane, etc. (0025, 0035, and 0060). Therefore, Xu teaches forming a carbon-based layer on a non-catalytic substrate where 
From the teachings of Xu, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Chun to have deposited the graphene layer so that it includes crystallite sizes ranging from 2-10 nm because Xu teaches that such crystallite sizes are desirable in a carbon-based film such as graphene for use as a switchable material, where the sizes can be optimized by adjusting the PECVD deposition parameters such that it will be expected to provide a desirable graphene film having nanocrystallites. Therefore, Chun in view of Xu suggest forming the graphene layer so that it includes crystallites within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  

	
	

Claims 13 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Chun as applied to claims 1 and 20 above, and further in view of Hong, US 2013/0130011 A1.
	Regarding claims 13 and 34, Chun teaches the limitations of instant claim 1, as discussed above in the 35 USC 102(a)(1) rejection above and suggests the limitations of instant claim 20.	

	Hong teaches a method of forming graphene (abstract), the method comprising: 
providing, in a reaction chamber, a non-catalyst substrate at least partially including a material that does not catalyze growth of graphene (loading a substrate into an ICP-CVD chamber to form graphene, 0011 and 0031, where the substrate does not include a catalyst, 0008); and 
directly growing graphene on a surface of the non-catalyst substrate based on injecting a reaction gas into the reaction chamber, the reaction gas including a carbon source having an ionization energy equal to or less than about 10.6 eV in a plasma-enhanced chemical vapor deposition (PECVD) process (where graphene is grown onto the substrate, i.e. the non-catalyst substrate, by plasma chemical vapor deposition by supplying or injecting a process gas onto the substrate, where the process gas is selected from the group including propane, butane, hexane, cyclohexane, benzene, and toluene, 0031-0032 and 0043, where these carbon sources meet the requirements of instant claim 10 and are indicated has having an ionization energy of about 10.6 eV or less by paragraph 0055 of the instant specification such that the carbon sources taught by Hong include those having an ionization energy equal to or less than 10.6 eV). 
Hong teaches that the pressure ranges from about 5 mTorr to about 100 mTorr during the reaction to deposit graphene (0034).
From the teachings of Hong, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Chun to have deposited the graphene material on the substrate using a pressure ranging from 5-100 mTorr because Hong indicates that such a pressure range is suitable for depositing graphene on a non-catalytic substrate by PECVD using one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  

	
	
Claims 18, 21, and 22 are is rejected under 35 U.S.C. 103 as being unpatentable over Chun as applied to claims 16 and 20 above, and further in view of Wu, US 2014/0045103 A1.
	Regarding claims 18, 21, and 22, Chun teaches the limitations of instant claim 16, and suggests the limitations of instant claim 20 where they teach using a pre-treatment gas such as chlorine, fluorine, or oxygen (pg. 2 and pg. 3). They teach that impurities in the substrate may be removed through the pre-treatment and it may increase the site where the substrate may react with the process gas (pg. 3).
	They do not teach supplying a bias power to the non-catalyst substrate.
	Wu teaches methods for providing a silicon layer on a photomask substrate (abstract). They teach performing an optional plasma immersion ion implantation process to activate the surfaces of a first and second substrate (0035 and Fig. 3A-H). They teach that the substrate surfaces may have native oxide, excess water, and hydrocarbon contamination form the adjacent environment, the loose texture and 2 and suitable halogen containing gases includes Cl2 and F2 (0036). They teach that a low RF bias power voltage may be applied so ions bombard the substrate with low energy (0037). They teach that the source RF power may be maintained at between about 50 Watts and about 2000 Watts and a bias power may be maintained between about 50 Watts and 1000 Watts (0037). Therefore, they teach applying a bias to the substrate (since the bias causes the ions to bombard the substrate indicating the bias is towards the substrate) in the range of 50-1000 Watts during a plasma treatment using gases such as oxygen, chlorine, or fluorine for removing impurities from a substrate surface and to active the surface for improved bonding. They teach that the activated surfaces resulting from the plasma treatment enhance bonding as the activated surfaces have a slight surface microroughness and good cleanliness (0039).
	From the teachings of Wu, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Chun to have applied a substrate bias in the range of 50-1000 prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hong, US 2013/0130011 A1.
	Regarding claim 2, Hong teaches the limitations of instant claim 1, as discussed in the US 102(a)(1) rejection above. They further teach performing the process at a temperature of 1000°C or less (0032), such that the process temperature overlaps the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hong as applied to claim 1 above, and further in view of Boyd, US 2015/0079342 A1.
	Regarding claim 3, Hong teaches the limitations of instant claim 1, as discussed above in the 35 USC 102(a)(1) rejection above. Hong teaches using carbon source gases such as toluene, hexane, and propane (0043).
	They do not teach the method of generating the plasma.
	Similarly, as discussed above for the rejection of claim 3 over Chun in view of Boyd, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified he process of Hong to have uses a microwave plasma generator for depositing graphene by PECVD because Boyd indicates that a microwave generator can be used for PECVD of graphene using the same gases as Hong such that it will be expected to provide a suitable plasma generator for the successful deposition of the graphene film.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hong as applied to claim 4 above, and further in view of Baldwin, US 2016/0218184 A1.
	Regarding claim 5, Hong teaches the limitations of instant claim 4, as discussed above in the 35 USC 102(a)(1) rejection above, where they teach that the non-catalyst substrate may be a semiconductor or non-conductive substrate such as silica (0041).
	They do not teach that the substrate is doped.
	Similarly, as discussed in the rejection of claim 5 over Chun in view of Baldwin, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Hong to have deposited the graphene layer on a SiO2/Si (arsenic doped) substrate because Baldwin 2/Si (arsenic doped) substrate would also be expected to be a suitable substrate since Baldwin indicates graphene can be deposited on the substrate by CVD and because it will be chemically similar to silica. Therefore, in the process of Hong in view of Baldwin, the substrate will include a dopant. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hong as applied to claim 1 above, and further in view of Xu, US 2010/0006812 A1.
	Regarding claim 12, Hong teaches the limitations of instant claim 1, as discussed above in the 35 USC 102(a)(1) rejection above.
	They do not teach the crystal size of the graphene layer.
	Similarly, as discussed above for the rejection of claim 12 over Chun in view of Xu, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Hong to have deposited the graphene layer so that it includes crystallite sizes ranging from 2-10 nm because Xu teaches that such crystallite sizes are desirable in a carbon-based film such as graphene for use as a switchable material, where the sizes can be optimized by adjusting the PECVD deposition parameters such that it will be expected to provide a desirable graphene film having nanocrystallites. Therefore, Hong in view of Xu suggest forming the graphene layer so that it includes crystallites within the claimed range. Further, since Hong in view of Xu suggest forming the film using the process of claim 1, the resulting film is expected to also provide crystallite sizes within the claimed range. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718